OPINION — AG — ** STATE BOARD OF OSTEOPATHY — PER DIEM ** (1) 74 Ohio St. 500.1 [74-500.1] ET SEQ., APPLIES TO ALL STATE AGENCIES, BOARDS, COMMISSIONS, AND DEPARTMENTS, INCLUDING THE STATE BOARD OF OSTEOPATHY.  (2) THE AUTHORIZED MILEAGE AND PER DIEM ALLOWANCE FOR MEMBERS OF THE STATE BOARD OF OSTEOPATHY FOR TRAVELING TO AND FROM THE BOARD MEETINGS ARE THOSE ALLOWED BY 74 Ohio St. 500.4 [74-500.4] AND 74 Ohio St. 500.8 [74-500.8] [74-500.8]  (3) THERE IS 'NO' REQUIREMENT THAT THE BOARD MEMBERS ATTEND MEETINGS IN ORDER TO RECEIVE THE COMPENSATION ALLOWED TO THEM BY THE BYLAWS OF THE BOARD.  (4) 62 Ohio St. 211 [62-211] APPLIES TO THE STATE BOARD OF OSTEOPATHY.  (5) 62 Ohio St. 7.1 [62-7.1] APPLIES TO ALL AGENCIES, BOARDS, COMMISSIONS AND DEPARTMENTS, INCLUDING THE BOARD OF OSTEOPATHY.  (6) PURSUANT TO 59 Ohio St. 624 [59-624], THE BOARD SHALL PAY INTO THE STATE TREASURY, THE BALANCE OF ALL FUNDS REMAINING AT THE END OF THE FISCAL YEAR. (FEES, COLLECTED, GENERAL REVENUE FUND, PAID BACK, DAILY DEPOSIT AT STATE TREASURY) CITE: 62 Ohio St. 7.1 [62-7.1] 62 Ohio St. 211 [62-211], 59 Ohio St. 643 [59-643] (TODD MARKUM)